Citation Nr: 0011985	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  95-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for thoracic spine strain, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and S.M.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The appellant served on active duty from April 1992 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in White River Junction, Vermont.  In an October 1994 
rating action, the RO increased the 0 percent rating which 
had been in effect for a chronic thoracic spine strain to 10 
percent.  

During the pendency of this appeal the veteran moved from 
Vermont to Georgia.  The RO in Atlanta, Georgia, now has 
jurisdiction of the veteran's claim.

In August 1997 and again in October 1998 the Board remanded 
the veteran's claim to the RO for further development.


FINDING OF FACT

The veteran's thoracic spine disorder is principally 
manifested by pain of unknown etiology.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
thoracic spine strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.72, 
Diagnostic Codes 5291 and 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  The only service medical record 
currently in the claims folder is a copy of an August (no 
year noted) Medical Board report.  The report reveals that 
the veteran was treated as an outpatient in the Orthopedic 
Department of the U.S. Naval hospital in Okinawa.  The 
diagnosis was thoracic spinal strain.  It began in training 
camp.  No particular trauma was associated with the pain.  
Her symptoms were confined to her dorsal thoracic spine.  
Diagnostic examinations included a thoracic spine series, 
bone scan, MRI and associated lab work.  All studies were 
negative.  Examination revealed paraspinous tenderness in the 
region from T8 to T10 with mild paraspinous spasm 
bilaterally.  The veteran had severe limitation in her 
ability to perform her current occupation.  She was unable to 
sit for periods longer than 15 minutes and was unable to 
perform her occupation at a computer keyboard.  The diagnosis 
was chronic thoracic spinal strain.  

A VA examination was performed in March 1994.  The veteran 
complained of a backache that was getting progressively 
worse.  She denied any trauma associated with the pain.  She 
used muscle relaxants, such as Flexeril and Valium.  In 
addition she exercised, but was still having back pain.  
Sudden movements, sitting or standing for periods longer than 
20 minutes caused her to have sharp pain in the back, along 
with a stiffening sensation in the back area.  She stated she 
had the sensations daily.  She stated that her back usually 
felt the best in the mornings but as the day progressed, the 
pain got worse and was 10/10 in severity.  Lying down 
improved the pain.  Some days she had difficulty even rolling 
out of bed.  Examination revealed complaints of tenderness of 
the spinous processes in the thoracic spine.  It was more 
tender on the right than the left.  It was more tender over 
the muscles than over the spinous processes themselves.  She 
had full range of motion of the cervical and lumbar spine.  
The diagnosis was chronic thoracic strain and spasm.  

In June 1994 the veteran requested VA treatment for back 
pain.  She stated that she was unable to sleep.  The most 
recent flare up started with severe stray pains in the mid 
back and drove right past the hipbone.  It was exaggerated 
with increased weight bearing on the right leg.  She used 
Valium, Percocet and Flexeril.  

A July 1994 letter from the veteran's chiropractic physician, 
Dr. John H. Pizzo, was submitted.  The chiropractor stated 
that the veteran's mid-back pain and muscle involvement was 
compensatory in nature and was directly related to sacro-
iliac dysfunction.  

August 1994 VA records included an assessment of ? 
spondylolysis of the L5-pars.  

In August 1994 the veteran and S.M. appeared and testified at 
a hearing before a Hearing Officer at the RO.  The veteran 
testified that when she returned from the service she was 
seeing Dr. Pizzo three or four times a week.  He could feel 
that the muscles on the right side of her back were having 
spasms.  The veteran was seeing him two times per week at the 
time of the hearing.  She had pain every morning.  She had 
spasms.  While doing the dishes she turned slightly and got a 
sharp pain mid way in her back.  She had a couple of back 
spasms a week.  She was able to drive.  Washing her hair 
bothered her, because she had to lift her arms over her head.  
She did the grocery shopping.  The attendants from the 
grocery store brought the groceries to the car and she 
brought them from the car to the house.  She was able to bend 
forward or sideways but it hurt.  She had problems sleeping 
and had bought a new bed for her back.  She spent most of the 
day in a reclining position.  She was taking Flexeril.  She 
used a cane to help her get up after sitting for a while.  
The Hearing Officer noted that the veteran had been sitting 
at an angle during the hearing.  Dr. Pizzo was the only 
doctor she had seen.  Prior to service she had worked for 
three or four months as an electrician.

A VA examination was performed in December 1997.  The veteran 
reported that she was not currently on any medications and 
was not seeing a doctor on a regular basis.  A history of 
slight scoliosis in the mid-thoracic region convex to the 
right was noted.  It probably was in the range of 8-10 
degrees and was small in size.  She had pain in the mid-
thoracic spine in the interscapular area.  There was no 
radiation.  She did have some numbness and tingling down the 
left arm from time to time.  Activity aggravated the pain and 
rest relived it.  She could tolerate walking for one block.  
She had difficulty dressing and undressing.  There was 
moderate muscle guarding.  The examiner noted that motion of 
the thoracic spine was normally minimal and that was the case 
in the veteran's thoracic spine.  The clinical impression 
noted was mid-thoracic and infrascapular pain of unknown 
etiology.  She was referred for X-rays and to the Orthopedic 
Clinic for investigation.  At that time she had moderate to 
severe pain in the back.  Hence, she had moderate to severe 
residuals in the back.  It was possible that the orthopedic 
examination might provide additional details and especially a 
diagnosis.  Furthermore, it was possible that she had some 
functional overlay and a neuropsychiatric evaluation might be 
in order.  X-rays of the thoracic spine showed mild 
idiopathic dextroscoliosis of the mid-thoracic spine with 
lack of normal thoracic kyphosis.  The spine was otherwise 
within normal limits.  

In April 1998 the VA examiner noted the results of testing, 
X-rays were as above, a Magnetic Resonance Imaging (MRI) 
showed a minimal disk bulge at C6-7 which was within normal 
limits.  Bone scan was normal.  The conclusion was that there 
was no objective evidence of a spine problem at that time.  
The mild C6-7 disk bulge and the slight scoliosis did not 
account for her problems.  A neuropsychiatric consultation 
was recommended.  

In October 1998 the Board remanded the veteran's claim to the 
RO in order to afford the veteran a psychiatric evaluation.  

A VA fee basis psychiatric evaluation was conducted in April 
1999.  The psychiatrist concluded that there was no evidence 
of any psychiatric symptomatology or disorder.  Her back pain 
did not appear to be of psychogenic origin.  The veteran had 
been employed for the past 1-1/2 years as an office manager.  
The psychiatrist assigned a Global Assessment of Functioning 
(GAF) score of 95 both currently and for the past year.


Relevant Laws and Regulations.  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim when the veteran is seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body.  
Functional loss may be due to pain, supported by adequate 
pathology, or the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Severe limitation of motion of the dorsal spine is evaluated 
as 10 percent disabling.  Moderate limitation of motion of 
the dorsal spine is evaluated as 10 percent disabling.  
Slight limitation of motion is evaluated as zero percent 
disabling.  38 C.F.R. Part 4, Diagnostic Code 5291 (1999).  

Severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion is rated as 40 percent 
disabling.  A 20 percent evaluation is provided with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, which is unilateral in a standing position.  A 10 
percent evaluation is warranted for lumbosacral strain where 
there is characteristic pain on motion.  38 C.F.R. Part 4, 
Diagnostic Code 5295 (1999).  


Analysis.  In March 1994 the RO granted service connection 
for a thoracic spine strain.  A noncompensable rating was 
assigned.  The veteran filed a notice of disagreement with 
the noncompensable rating in April 1994.  The veteran has 
expressed disagreement with the original rating.  As this is 
an original rating, the Court's decision in Fenderson v. 
West, 12 Vet. App. 119 (1999), is applicable and the Board 
will consider the assignment of staged ratings.  

A review of the claims folder does not indicate that there 
has been any variation in the degree of severity of the 
veteran's thoracic spine strain.  The veteran's service-
connected thoracic spine strain is currently rated as 10 
percent disabling effective from the date of her separation 
from the service.  The thoracic spine disability has 
consistently been described as mid back pain without any 
identifiable pathology.  The Board has concluded that 
dividing the rating into stages in this instance is not 
appropriate.  

The current evaluation of 10 percent is the maximum rating 
provided for limitation of motion of the thoracic spine.  On 
examination no limitation of motion of the thoracic spine was 
demonstrated.  The veteran's primary complaint is of constant 
pain and spasm with use.

Clearly the assignment of a 10 percent evaluation is based on 
functional loss due to pain.  In DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
made it clear that diagnostic codes involving disability 
ratings for limitation of motion of a part of the 
musculoskeletal system do not subsume 38 C.F.R. §§ 4.40 and 
4.45.  

VA regulations require that a finding of dysfunction due to 
pain must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant . . . ." 38 C.F.R. § 
4.40 (1999).  In this case the VA examiner in April 1998 
stated that there was no objective evidence of a spine 
problem present.  The non-service connected cervical disk 
bulge and slight scoliosis did not account for her 
complaints.  The Board remanded the claim to determine if 
there was a functional or psychogenic origin of the veteran's 
pain.  A psychiatric evaluation in April 1999 revealed no 
psychogenic diagnosis.  

A higher evaluation based on pain is not consistent with 
38 C.F.R. § 4.40 which requires a finding of adequate 
pathology to support the reports of pain.  Additionally, as 
noted above, the veteran is in receipt of the maximum rating 
provided for limitation of motion.

The Board also considered applying 38 C.F.R. § 4.72, 
Diagnostic Code 5295 (1999).  The VA examiner in December 
1997 noted that the veteran lacked 10 degrees of range of 
motion in each direction of the lumbar spine, not the 
thoracic spine.  Although the veteran has reported muscle 
spasms, none were demonstrated with range of motion testing 
on examination.  The veteran was able to bend to the right 
and left.  X-rays have not revealed any osteoarthritic 
changes or joint space narrowing in the thoracic spine.  A 
higher evaluation based on Diagnostic Code 5295 is not 
warranted in this case.  

The Board finds that the schedular criteria for a rating in 
excess of 10 percent for the veteran's service-connected 
thoracic spine disorder is not warranted under any applicable 
schedular criteria.  In rendering this determination, the 
Board has considered all pertinent aspects of 38 C.F.R. Parts 
3 and 4 as required by the Court in Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The current evidence does not 
provide a basis for a higher schedular evaluation.

The provisions of 38 C.F.R. § 3.321(b)(1) provide that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment may be assigned.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Board 
notes that the RO held that the appellant's back disorder did 
not present such a unique and severe disability picture as to 
warrant extraschedular consideration.  In support of this 
decision, the RO noted that although the veteran indicated 
that she had lost several jobs due to her back condition, she 
was previously employed by a temporary agency and that when 
seen in April 1999, the veteran reported that she had worked 
as an office manager for the past 1 1/2 years.  The RO also 
noted that although she experienced obvious distress due to 
back pain, she continued to function well socially and 
occupationally as demonstrated by the high GAF score.  The 
Board notes that the evidence of record does not support a 
finding of frequent episodes of hospitalization.  The Board 
concurs with the RO that the assignment of an extraschedular 
rating is not warranted.



ORDER

A rating in excess of 10 percent for a thoracic spine strain 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

